Citation Nr: 0321183	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-06 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable evaluation for a bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.  

This appeal arises from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied a compensable rating for 
bilateral hearing loss.  


REMAND

The veteran appeared before the undersigned Veterans Law 
Judge at a hearing in Washington, DC, in July 2002.  At his 
hearing the veteran indicated his hearing loss was increasing 
in severity every year.  The last VA evaluation of the 
veteran''s hearing was conducted in June 2000.  In order to 
assist the veteran with the development of his claim the 
Board undertook additional development and ordered a VA 
audiological evaluation.  Under regulations effective 
February 22, 2002, the Board rather than the RO had been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

In July 2003 a VA audiological evaluation was conducted.  The 
report of that evaluation has been forwarded and placed in 
the veteran's claims folder.  On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  In light of the Federal Circuit's holding, the 
Board concludes the veteran's claim must be remanded to the 
RO for initial consideration of the additional evidence 
obtained by the Board.  

In addition the veteran has not been given an opportunity to 
review the additional evidence obtained by the Board and has 
not been given an opportunity to present any evidence or 
argument raised by the new evaluation.  The Board has 
concluded that the veteran must be given an opportunity to 
present additional evidence or argument and have it 
considered by the RO before it is addressed by the Board.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:


1.	The RO should review the record to 
ensure compliance with all the notice 
and assistance requirements set forth 
in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This should include 
advising the veteran of the evidence 
necessary to substantiate his claim, 
as well as what evidence he is to 
provide and what evidence VA will 
attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.	The  RO should review the record and 
re-adjudicate the issue on appeal.  If 
the benefits sought are not granted in 
full, the veteran should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




